Exhibit 10.1

 

SENECA FOODS CORPORATION

Division Management Bonus Plan

 

 

1.

PRELIMINARY MATTERS

 

 

1.

Name. The Plan evidenced by this instrument shall be known as the Seneca Foods
Corporation Division Management Bonus Plan.

 

 

2.

Purpose. This Plan is designed as a bonus plan to provide for the payment of
incentive compensation to Eligible Employees.

 

 

3.

Effective Date. This Plan shall be effective April 1, 2020.

 

 

2.

DEFINITIONS

 

 

1.

“Adjusted Divisional Net Worth" for a Fiscal Year means a Division's net worth
for such year, as determined by the Compensation Committee and as adjusted:

 

 

a.

to reflect net worth on a FIFO (First-In, First-Out) basis; and

 

 

b.

to exclude the assets and liabilities of certain business units of the
Corporation; and

 

 

c.

further adjusted in the discretion of the Chief Executive Officer to reflect
significant sales or acquisitions of corporate assets and other extraordinary
items, and changes in accounting standards during the year.

 

 

2.

“Aged Stock” means all inventories which are purchased or produced during the
pack season that began 18 months or longer before the end of the fiscal year for
which the bonus pertains, with the exception of pumpkin which shall be 24 months
or longer before the end of the fiscal year for which the bonus pertains.

 

 

3.

“Board of Directors” means the Board of Directors of the Corporation.

 

 

4.

“Bonus Base” means:

 

 

a.

for the Fiscal Year ending March 31, 2021, $400,000 for the Fruit and Vegetable
Division and $175,000 for the Truitt Bros. Division, and

 

 

b.

for subsequent Fiscal Years, such amount as may be determined by the
Compensation Committee for each Division in accordance with Section 3.3.

 

 

5.

“Bonus Pool” means the aggregate amount of bonuses available for distribution in
any Fiscal Year pursuant to this Plan.

 

 

6.

"Compensation Committee” means the Compensation Committee of the Corporation’s
Board of Directors.

 

 

7.

“Corporation” means Seneca Foods Corporation.

 

 

8.

“Disability” means the inability to engage in any occupation or employment for
remuneration or profit that would qualify an employee for disability benefits
under the Federal Social Security Act.

 

 

9.

“Division” means the Fruit and Vegetable Division, the Truitt Bros. Division,
and any other present or future division of the Corporation or a Subsidiary
designated as such by the Compensation Committee.

 

 

10.

“Division Leader” means the President or other chief executive of each Division.

 

 

11.

“Divisional Pre-tax Profits” for a Fiscal Year means a Division's profit before
provision for Federal and State income and franchise taxes and before provision
for bonuses paid under the Plan or the Corporation’s Executive Profit Sharing
Bonus Plan. Divisional Pre-tax Profits shall be based on final figures for the
Fiscal Year after all audit adjustments and final corporate allocations, and
shall not include non-operating gains or losses resulting from extraordinary
events such as the sale of a significant part of the fixed assets of the
Corporation, any Subsidiary or a Division, the valuation of Aged Stock
inventories, or changes in acquisition related reserves for which such changes
are due to pre-acquisition activities of the acquired company. In addition,
Divisional Pre-tax Profits and the Bonus Base shall be adjusted to reflect the
net worth of the Corporation on a FIFO (First-In, First-Out) basis for purposes
of calculating performance under this Plan. The statutory U.S. corporate tax
rate for the year shall be used to calculate the adjustment to consolidated
tangible net worth on a FIFO basis for such year. The determinations of
non-operating gains, Aged Stock and acquisition-related reserves will be made by
of the Chief Executive Officer in his sole discretion.

 

 

12.

“Eligible Employee” means an executive or managerial employee who is an
“Eligible Employee” under the Corporation’s Executive Profit Sharing Bonus Plan,
as such plan may be amended from time to time.

 

 

13.

“Fiscal Year” means the Corporation’s fiscal year, beginning on April 1st and
ending on March 31st.

 

 

14.

“Growth Percentage” for a Fiscal Year means:

 

 

a.

Divisional Pre-tax Profits for such Fiscal Year, divided by

 

 

b.

Adjusted Divisional Net Worth for the preceding Fiscal Year.

 

 

15.

“Normal Retirement” means an employee’s retirement at age 65 or at any earlier
age approved by the Compensation Committee with specific reference to this Plan.

 

 

16.

“Plan” means the Seneca Foods Corporation Division Management Bonus Plan as set
forth in this document, as amended from time to time.

 

 

17.

“Subsidiary” means any entity of which a majority of any class of equity
security or ownership interest is owned, directly or indirectly, by the
Corporation.

 

 

3.

Determination and allocation of Bonuses

 

 

1.

Determination of Bonus Pool. For each Fiscal Year of each Division, the
Corporation shall calculate the Divisional Pre-tax Profits, the Adjusted
Divisional Net Worth, and the resulting Growth Percentage. If a Division’s
Growth Percentage for a Fiscal Year equals or exceeds 5.0%, a Bonus Pool shall
be established for that Division in accordance with the schedule set forth in
this Section Specifically, if the Growth Percentage for a Fiscal Year equals or
exceeds the amount stated in a row in Column (A), but does not equal or exceed
the amount in the following row in Column (A), then the Bonus Pool for such
Fiscal Year shall be the percentage of the Bonus Base stated in the
corresponding row of Column (B):

 

(A)

Growth Percentage

(B)

Bonus Pool as Percentage

of Bonus Base

   

             5.0%

10%

             7.5%

15%

             10.%

20%

            12.5%

25%

            15.0%

35%

 

 

2.

Allocation of Bonus Pool. 

 

 

a.

Fifty percent (50%) of the Bonus Pool of a Division (if any) for each Fiscal
Year will be allocated to the Division Leader.

 

 

b.

The remaining fifty percent (50%) of the Bonus Pool of a Division (if any) for
each Fiscal Year will be allocated to other Eligible Employees of such Division
designated by the Chief Executive Officer, in such proportions as the Chief
Executive Officer shall determine; provided, however, that if any Eligible
Employee other than the Division Leader is an executive officer of the
Corporation, the bonus of such Eligible Employee(s) shall be determined by the
Compensation Committee.  

 

 

3.

Bonus Base. For Fiscal Years after 2021, the Bonus Base shall equal the amount
determined by the Compensation Committee for such Fiscal Year. If no change to
the Bonus Base is made by the Compensation Committee, then the Bonus Base for
the immediately preceding Fiscal Year shall continue to be the Bonus Base for
the current Fiscal Year.

 

 

4.

Effect of Executive Profit Sharing Bonus Plan.  Any bonus payable under this
Plan shall be in addition to any bonus paid or payable to an Eligible Employee
under the Corporation’s Executive Profit Sharing Bonus Plan.

 

 

5.

Authority to Determine Amounts Taken into Account and Amounts Payable. The
Compensation Committee shall make all determinations regarding the amounts of
the Corporation’s Divisional Pre-tax Profits, Adjusted Divisional Net Worth,
Growth Percentage, and other factors that enter into bonus computations under
the Plan, and its determinations shall be final. The Compensation Committee may
decide, in its discretion, before the end of the Fiscal Year to decrease the
amount otherwise payable to any Eligible Employee for that Fiscal Year, and its
decisions need not be uniform with respect to similarly situated employees and
shall be final.

 

 

4.

PAYMENT OF BENEFITS

 

 

1.

Form of Payment. All amounts payable under this Plan shall be paid at the
direction of the Chief Executive Officer or, with respect to the Corporation’s
executive officers, at the direction of the Compensation Committee of the Board
of Directors, in a lump sum in cash.

 

 

2.

Timing of Payment. All amounts payable under this Plan shall be paid within 75
days after the end of the Fiscal Year to which the bonus relates. No bonus shall
be paid to any employee who is not employed by the Corporation on the last day
of the Fiscal Year and who terminated employment with the Corporation for
reasons other than Normal Retirement, Disability or death.

 

 

5.

PLAN ADMINISTRATION

 

 

1.

Compensation Committee. Except as otherwise provided herein, the Compensation
Committee and its members shall have full authority and responsibility to
control and manage the operation and administration of the Plan.

 

 

2.

Powers. The Compensation Committee shall have the exclusive right to interpret
the Plan (but not modify or amend the Plan) and to decide any and all questions
arising in the administration, interpretation and application of the Plan. The
Compensation Committee shall establish whatever rules it finds necessary for the
operation and administration of the Plan and shall endeavor to apply such rules
in its decisions so as not to discriminate in favor of any person. The decisions
of the Compensation Committee or its action with respect to the Plan shall be
conclusive and binding upon the Corporation and all persons having or claiming
to have any right or interest in or under the Plan.

 

 

3.

Indemnification. Each person who is or has been a member of the Compensation
Committee shall be indemnified by the Corporation against expenses (including
amounts paid in settlement with the approval of the Corporation) reasonably
incurred by him in conjunction with any action, suit or proceeding to which he
may be a party or with which he may be threatened by reason of his being, or
having been, a member of the Compensation Committee and he shall be adjudged in
such action, suit or proceeding to be liable for negligence or willful
misconduct in the performance of his duty as such member of the Compensation
Committee. The foregoing right of indemnification shall be in addition to any
other right to which any such member of the Compensation Committee may be
entitled to as a matter of law.

 

 

4.

Meetings. The Compensation Committee shall hold meetings upon such notice, at
such place or places and at such time or times as they may determine. A majority
of members of the Compensation Committee shall constitute a quorum for the
transaction of business. All resolutions or other actions taken by the
Compensation Committee shall be by a vote of a majority of those present at a
meeting of the Compensation Committee at which a quorum shall be present or, if
they act without a meeting, in writing by all members of the Committee.

 

 

5.

Compensation. No member of the Compensation Committee shall receive any
compensation for his services, but the Corporation may reimburse any member for
any necessary expenses incurred.

 

 

6.

Records. The Compensation Committee shall maintain accounts showing the fiscal
transaction of the Plan. The Compensation Committee shall have a report prepared
annually giving a brief account of the operation of the Plan for the past year.
Such reports shall be submitted to the Board of Directors.

 

 

6.

AMENDMENT AND TERMINATION OF THE PLAN

 

 

1.

Amendment. The Corporation may amend the Plan at any time or from time to time
by an instrument in writing executed with the same formality as this instrument.

 

 

2.

Termination. The Plan is intended by the Corporation to be a permanent program
for the provision of incentive compensation for its employees. The Corporation
nevertheless reserves the right to terminate the Plan at any time and for any
reason. Such termination shall be effected by a written instrument executed by
the Corporation with the same formality as this instrument.

 

 

7.

MISCELLANEOUS

 

 

1.

No Rights Conferred. The adoption and maintenance of the Plan shall not be
deemed to constitute a contract between the Corporation and any employee or to
be a consideration for, an inducement to or condition of, any employment of any
person. Nothing herein contained shall be deemed to (a) give to any employee the
right to be retained in the employment of the Corporation (b) interfere with the
right of the Corporation to discharge any employee at any time (c) give to the
Corporation the right to require any employee to remain in its employ (d)
interfere with any employee’s right to terminate his employment with the
Corporation at any time.

 

 

2.

Spendthrift Provision. Except to the extent that this provision may be contrary
to law, the right of employees under the Plan shall not be subject to
assignment, attachment, garnishment or alienation in any form.

 

 

3.

Impossibility of Performance. In the event that it becomes impossible for the
Corporation to perform any act under the Plan, that act shall be performed which
in the judgment of the Corporation will most nearly carry out the intent and
purpose of the Plan.

 

 

4.

Governing Law. All legal questions pertaining to the Plan shall be determined in
accordance with the laws of New York State except when those laws are preempted
by the laws of the United States of America.

 

IN WITNESS WHEREOF, Seneca Foods Corporation has caused this instrument to be
executed this 4th day of February, 2020.

 

 

SENECA FOODS CORPORATION

 

By ___/s/Kraig H. Kayser__________

 

Kraig H. Kayser

President and Chief Executive Officer

 